     Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 1 of 14. PageID #: 985




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BRYAN ANTHONY REO,                           )      CASE NO.1:19CV2589
                                             )
                       Plaintiff,            )      SENIOR JUDGE
                                             )      CHRISTOPHER A. BOYKO
                                             )
               Vs.                           )
                                             )
MARTIN LINDSTEDT,                            )      OPINION AND ORDER
                                             )
                       Defendant.            )

CHRISTOPHER A. BOYKO, SR. J:

       This matter is before the Court upon Plaintiff Bryan Anthony Reo’s Motion for Summary

Judgment. (ECF# 49). The Magistrate Judge issued his Report and Recommendation on

December 1, 2020, recommending the Court grant summary judgment for Plaintiff on the

liability portion of his Complaint at Counts I and II; deny summary judgment for Plaintiff on

damages for Counts I and II and deny summary judgment for Plaintiff on Count III of his

Complaint, or alternatively, grant summary judgment for Plaintiff on Counts I and II and on his

damages claims. For the following reasons, the Court adopts the Magistrate Judge’s

recommendation and grants summary judgment for Plaintiff on Counts I and II of his Complaint

on liability and on damages in the amount of $250,000 in compensatory damages and $500,000

in punitive damages.

       Plaintiff is a Lake County, Ohio resident and is married to Stefani Reo. Defendant
     Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 2 of 14. PageID #: 986




Martin Lindstedt is a resident of Missouri and is Pastor of the Church of Jesus Christ

Christian/Aryan Nations of Missouri. Plaintiff previously sued Defendant and his church in the

Lake County Court of Common Pleas for Libel and False Light. Plaintiff obtained a jury award

against Lindstedt for $105,000. That case is presently on appeal.

       The present suit alleges Defendant made several defamatory statements against Plaintiff

following the Lake County suit, including: that Plaintiff engaged in an extramarital affair;

Plaintiff engaged in a sex act with a judge in order to obtain a favorable court ruling; and that

Plaintiff engaged in an incestuous relationship with his own father. The Reos have filed multiple

suits against Lindstedt in Lake County court. Defendant removed these suits to federal district

court on diversity and federal question jurisdiction.

        Plaintiff’s Complaint alleges four claims: Defamation (Count I), Invasion of Privacy

/False Light (Count II), Intentional Infliction of Emotional Distress (Count III) and Permanent

Injunctive Relief (Count IV).1

       The Magistrate Judge recommends summary judgment for Plaintiff on Counts I and II of

his Complaint because Defendant failed to timely respond to Requests for Admission

propounded to him on May 15, 2020. By rule, Defendant was to respond to the Requests by

June 15, 2020. Defendant failed to respond until November 9, 2020, when he filed his

Opposition to Summary Judgment and disclaimed any “silent admissions.” Defendant’s failures

appear to stem largely from his pro se status which the Magistrate Judge has repeatedly

cautioned him against. Defendant continues to represent himself and submits filings filed with


       1
         Subsequent to the Magistrate Judge’s Report and Recommendation, Plaintiff moved to
dismiss Counts III and IV of his Complaint which the Court granted. Therefore, the Court finds
the Magistrate Judge’s recommendation on these claims moot.

                                                 2
     Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 3 of 14. PageID #: 987




racial and sex-based slurs and insults largely directed at the Plaintiff.

       Relying on Fed R. Civ. P 36, the Magistrate Judge recommends that the Court grant

summary judgment for Plaintiff on Counts I and II of his Complaint as to liability only. The

Magistrate Judge examined the elements of Defamation and False Light claims in light of the

express Requests for Admissions propounded to Defendant by Plaintiff and found that they

satisfied all the elements. These admissions include the following:

       REQUEST FOR ADMISSION NO. 3: Please admit that at all times relevant to
       the controversy described within Plaintiff’s Complaint, Defendant purposefully
       acted in a tortious manner so as to cause Plaintiff to suffer damages in the State of
       Ohio.

       REQUEST FOR ADMISSION NO. 4: Please admit that on August 9, 2019,
       Defendant published on the worldwide web a false and defamatory statement
       alleging that Plaintiff had engaged in homosexual oral sex with Missouri State
       trial court Judge Gregory Stremel for the purpose of obtaining a favorable ruling
       in a litigation matter against Defendant.

       REQUEST FOR ADMISSION NO. 22: Please admit that Defendant is liable to
       Plaintiff for invasion of privacy—false light—for the reasons articulated in
       Paragraphs 45 through 51 of Plaintiff’s Complaint.

       REQUEST FOR ADMISSION NO. 29: Please admit that for purposes of First
       Amendment jurisprudence, Plaintiff is a non-public figure.

       REQUEST FOR ADMISSION NO. 30: Please admit that for the reasons set forth
       within Plaintiff’s Complaint, Plaintiff suffered $250,000.00 in general damages
       due to Defendant’s tortious conduct.

       REQUEST FOR ADMISSION NO. 31: Please admit that for the reasons set forth
       within Plaintiff’s Complaint, [] it would be just and proper for Plaintiff to be
       awarded $500,000.00 in punitive damages against Defendant’s willful and
       malicious conduct.

       The Magistrate Judge further found that Defendant had never moved to withdraw his

admissions such that the Court could disregard them and proceed to analyze the claims strictly

on the merits. Moreover, the Magistrate Judge cites to Sixth Circuit precedent holding that sua

                                                  3
     Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 4 of 14. PageID #: 988




sponte withdrawal of admissions would contravene the purposes of Rule 36. Consequently, the

Magistrate Judge recommends summary judgment be granted for Plaintiff on liability on his

Defamation and False Light claims. The Magistrate Judge further recommends that withdrawing

the admissions now would be prejudicial to Plaintiff since Defendant continues to file insulting

and degrading responses that would only continue to inflame Plaintiff and needlessly prolong the

litigation. However, the Magistrate Judge recommends denying summary judgment for Plaintiff

on the damages portion of his Defamation and False Light claim, as these are matters within the

purview of the jury and Plaintiff has provided little evidence of damages in his filings. As a

result, the Magistrate Judge recommends that the Court exercise its discretion and permit

Defendant to withdraw his admissions on damages.

       In the alternative, the Magistrate Judge recommends summary judgment for Plaintiff on

his Defamation and False Light claims on both liability and damages given that the admissions

would satisfy all the elements of his Defamation and False Light claims, including the amount of

damages suffered by Plaintiff.

Defendant’s Objections

       Though difficult to decipher due to the stream of vitriol spewed by Defendant throughout

his filings, a few points are made clear in his Objections. First, he asserts that he has repeatedly

denied the admissions the Magistrate Judge recommends be deemed admitted and which provide

the basis for his recommendation that Defendant be found liable on Counts I and II of Plaintiff’s

Complaint. Defendant alleges he overtly requested the Court withdraw the admissions in his

November 9, 2020 filing. Lastly, he objects to “everything” in the Magistrate Judge’s Report

and Recommendation.


                                                  4
     Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 5 of 14. PageID #: 989




Plaintiff’s Objections

       Plaintiff offers only a limited Objection to the Magistrate Judge’s Report and

Recommendation, objecting to the recommendation that his damages be denied on summary

judgment. According to Plaintiff, Defendant’s failure to respond to the Request for Admissions

means they are deemed admitted by operation of law. These deemed admissions include

admissions that Plaintiff was injured by Defendant’s alleged defamatory and false light

statements and that the amount of his damages equals $250,000 in compensatory damages and

$500,000 in punitive damages. These admissions are as follows:

        REQUEST FOR ADMISSION NO. 30: Please admit that for the reasons
       set forth within Plaintiff’s Complaint, Plaintiff suffered $250,000.00 in general
       damages due to Defendant’s tortious conduct.

       REQUEST FOR ADMISSION NO. 31: Please admit that for the reasons set forth
       within Plaintiff’s Complaint, [] it would be just and proper for Plaintiff to be awarded
       $500,000.00 in punitive damages against Defendant due to Defendant’s willful and
       malicious misconduct.

       Consequently, the above admissions conclusively demonstrate Plaintiff’s damages such

that further proof is unnecessary. Also, allowing some admissions to be withdrawn while

enforcing others, when Defendant has not moved to withdraw them, amounts to a sua sponte

withdrawal which the law prohibits.

       Plaintiff also objects to permitting Defendant to withdraw his admissions, contending it

would prejudice his case because Defendant continues to insult and demean the Reos in his

filings with the Court. In addition, his case would further be prejudiced because Defendant has

refused to provide any discovery in the case. Moreover, when Plaintiff attempted to obtain

expert witnesses to testify on his psychological damages he was refused for fear of Defendant.

Thus, should the Court permit withdrawal of his admissions it would only needlessly prolong the

                                                5
     Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 6 of 14. PageID #: 990




litigation and continue to provide Defendant a public forum to further demean and degrade

Plaintiff.

                               LAW AND ANALYSIS

Standard of Review

        Pursuant to Fed. R. Civ. P. 72(b) and 28 U.S.C. § 636(b)(1)(c), the District Court shall

review de novo any finding or recommendation of the Magistrate’s Report and Recommendation

to which specific objection is made. A party who fails to file an objection waives the right to

appeal. U.S. v. Walters, 638 F.2d 947, 950 (6th Cir. 1981). In Thomas v. Arn, 474 U.S. 140, 150

(1985), the Supreme Court held: “[i]t does not appear that Congress intended to require district

court review of a magistrate judge’s factual or legal conclusions, under a de novo or any other

standard, when neither party objects to those findings.”

        Local Rule 72.3(b) recites in pertinent part:

        The District Judge to whom the case was assigned shall make a de novo
        determination of those portions of the report or specified proposed findings or
        recommendations to which objection is made and may accept, reject, or modify,
        in whole or in part, the findings or recommendations made by the Magistrate
        Judge.

        Put another way, 28 U.S.C. § 636(b) and Local Rule 72.3 authorize the District Court

Judge to address objections by conducting a de novo review of relevant evidence in the record

before the Magistrate Judge. Parties are not permitted at the district court stage to raise new

arguments or issues that were not presented to the magistrate. Murr v. United States, 200 F.3d

895, 902 n.1 (6th Cir. 2000), citing United States v. Waters, 158 F.3d 933 (6th Cir. 1998).

Requests for Admission

        Pursuant to Fed R. Civ. P. 36(a)(3), a failure to timely respond to a Request for


                                                  6
     Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 7 of 14. PageID #: 991




Admission is deemed an admission as the Rule reads:

       A matter is admitted unless, within 30 days after being served, the party to whom
       the request is directed serves on the requesting party a written answer or objection
       addressed to the matter and signed by the party or its attorney.

       However, a party against whom unresponded-to admissions are deemed admitted may

move to withdraw the admission pursuant to Rule 36(b) which reads:

Effect of an Admission; Withdrawing or Amending.

       A matter admitted under this rule is conclusively established unless the court, on
       motion, permits the admission to be withdrawn or amended. Subject to Rule
       16(e), the court may permit withdrawal or amendment if it would promote the
       presentation of the merits of the action and if the court is not persuaded that it
       would prejudice the requesting party in maintaining or defending the action on the
       merits. An admission under this rule is not an admission for any other purpose
       and cannot be used against the party in any other proceeding.

       While the plain language of Rule 36(b) requires that a request to withdraw or amend

admissions be “on motion,” the Sixth Circuit has held that a formal, written motion is not

required. See Kerry Steel, Inc. v. Paragon Indus., Inc., 106 F.3d 147, 153–54 (6th Cir. 1997),

(“although the defendant did not file a formal motion to withdraw, the defendant's attorney did

argue at the hearing on the motion to dismiss that the plaintiff's requests for admission should not

be deemed admitted...we are reluctant to assign talismanic significance to the attorney's failure to

use the phrase “I move.”). See also United States v. Petroff-Kline, 557 F.3d 285, 293–94 (6th

Cir. 2009) (“the failure to respond in a timely fashion does not require the court automatically to

deem all matters admitted.”). “[W]e have held that a formal motion is not always required.

(Internal citation omitted). Instead, a withdrawal ‘may be imputed from a party's actions,’

including the filing of a belated denial.” Id. Quoting Chancellor v. City of Detroit, 454 F. Supp.

2d 645, 666 (E.D. Mich.2006).


                                                 7
     Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 8 of 14. PageID #: 992




       District courts have “considerable discretion” regarding whether to permit withdrawal or

amendment under Rule 36(b), Kerry Steel, 106 F.3d at 154. The court's discretion must be

exercised in light of Rule 36(b), which permits withdrawal (1) “when the presentation of the

merits of the action will be subserved thereby,” and (2) “when the party who obtained the

admission fails to satisfy the court that withdrawal or amendment will prejudice that party in

maintaining the action or defense on the merits.” However, there must first be a motion upon

which the Court may consider withdrawal as it is not permitted to act sua sponte. In regard to

prejudice, “[t]he prejudice contemplated by [Rule 36(b) ] is not simply that the party who

initially obtained the admission will now have to convince the fact finder of its truth.” Brook

Village North Assoc. v. General Elec. Co., 686 F.2d 66, 70 (1st Cir.1982). Prejudice under Rule

36(b), rather, “relates to special difficulties a party may face caused by a sudden need to obtain

evidence upon withdrawal or amendment of an admission.” Kerry Steel, 106 F.3d at 154.

       A number of courts within this circuit have held that requests for admission which are

deemed admitted by the default of a pro se litigant generally “cannot be the sole basis for

granting summary judgment if Plaintiff was not warned in the requests for admissions of the

consequence of failing to respond timely.” Gordon v. Jones, No. 3:08CV-P460-S, 2011 WL

847926, at *6, 2011 U.S. Dist. LEXIS 23320, at *14 (W.D. Ky. Mar. 8, 2011) (citing Harris v.

Callwood, 844 F.2d 1254, 1256 (6th Cir. 1988)); see also Gilliam v. Ordiway, No. 15-cv-11833,

2016 WL 6803135, at *1, 2016 U.S. Dist. LEXIS 157801, at *8 (E.D. Mich. Oct. 20, 2016);

Morris v. Christian Cty. Sheriff's Dept., No. 5:12-CV-00156-TBR, 2013 WL 5934151, at *5,

2013 U.S. Dist. LEXIS 158240, at *5 (W.D. Ky. Nov. 5, 2013); Jones-Bey v. Conrad, No.

3:16-CV-723-DJH, 2020 WL 2736436, at *4 (W.D. Ky. May 26, 2020).


                                                 8
     Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 9 of 14. PageID #: 993




       There was no warning given to Defendant in the Requests for Admission propounded on

him by Plaintiff. However, from his filings, Defendant appears familiar with the consequences

of failing to timely respond to such requests. (See ECF # 27 at 5). (In the Lake County

litigation, Plaintiff alleged Defendant’s admissions proved his case. The Lake County Court

allowed Defendant to rescind his admissions on the eve of trial due to Plaintiff’s own discovery

failures.) Furthermore, Plaintiff’s summary judgment motion requests the use of such

admissions as the primary basis for judgment; and the Magistrate Judge gave Defendant

additional time for discovery to respond to the summary judgment, presumably including an

opportunity to move to withdraw his admissions. Defendant never formally or informally moved

to withdraw, instead he appears to have unilaterally “withdrawn” his admissions without leave of

court. Nor has Defendant submitted his responses to the Requests for Admissions to Plaintiff in

the form and manner described in the Rule, if at all. Thus, this is not the case of a party

inadvertently missing the deadline to submit responses or not fully understanding the

ramifications of missing the response time due to his pro se status.

       The Sixth Circuit has held, “the lenient treatment generally accorded to pro se litigants

has limits.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Moreover, “pro se parties

must follow the same rules of procedure that govern other litigants.” Barry Wilson v. Middle

Tennessee State Univ. & The State of Tennessee, No. 3:19-0798, 2021 WL 694181, at *5 (M.D.

Tenn. Feb. 23, 2021); see also Fields v. County of Lapeera, 2000 WL 1720727 at *2 (6th Cir.

Nov. 8, 2000). “Ordinary civil litigants that proceed pro se are not entitled to special treatment,

including assistance with responding to dispositive motions.” Wilson at *5, citing Brock v.

Hendershott, 840 F.2d 339, 343 (6th Cir.1988). The Sixth Circuit has further held: “[W]hile pro


                                                 9
       Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 10 of 14. PageID #: 994




se litigants may be entitled to some latitude when dealing with sophisticated legal issues,

acknowledging their lack of formal training, there is no cause for extending this margin to

straightforward procedural requirements that a layperson can comprehend as easily as a lawyer.”

Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). “Pro se litigants are not to be accorded any

special consideration when they fail to adhere to readily-comprehended court deadlines.” Id. at

110.

         Plaintiff filed his summary judgment motion on July 23, 2020, based on Defendant’s

admissions. In a Declaration in Response to Motion for Summary Judgment, Asking for

Discovery to be Extended to Cover All Parties Once Established (ECF # 58), Defendant

requested an extension of discovery due to the sheer number of suits the Reos have filed against

him and the passing of his domestic partner in August 2020. Defendant asked in his Declaration

at ECF # 58 that discovery be extended because Plaintiff has refused to provide any discovery on

his damages. Defendant further represented he will “answer” Plaintiff’s discovery requests

including his Requests for Admissions on Defendant’s Church website.

         In response to Defendant’s Declaration, the Magistrate Judge held a telephone status

conference with the parties in September 2020. The Magistrate Judge granted Defendant’s

Motion to Extend Discovery, ordering Defendant to file his Opposition to Plaintiff’s summary

judgment motion by November 9, 2020 and permitting the parties to engage in further discovery,

up to the response date, necessary to oppose or reply to the pending dispositive motion.

         On November 9, 2020, Defendant filed his Consolidated Opposition Reply Brief to

Plaintiff’s Motion for Summary Judgment. In the caption it further states, “Withdrawal of Silent

“Admissions.” In his Opposition Brief, Defendant states he is submitting all his consolidated


                                                10
    Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 11 of 14. PageID #: 995




answers to Plaintiff and is “withdrawing all silent admissions yet again.” (Consolidated Brief in

Opposition at 3). He continues: “Thus, since the admissions are withdrawn, then this Court can

proceed to trial on the merits before a jury...” (Id at 3-4). Defendant later asserts, “since the

admissions have been withdrawn in the time frame of further discovery set by Magistrate Parker

on September 8, 2020,” the Reos have “no claim to summary judgment...” (Id at 5). Defendant

also continues to assert that Plaintiff has failed to provide any basis for his damages. In his

Objections at ECF# 83 to the Magistrate Judge’s R & R, Defendant claims that he has “overtly

asked to withdraw the implied Rule 36 admissions” in his filing of November 9, 2020.

       The Magistrate Judge determined that Defendant never moved to have his admissions

withdrawn prior to the Report and Recommendation and the Court agrees. Instead, Defendant

unilaterally withdrew his admissions because he did not want them used against him. However,

he never provided direct answers to the Requests for Admission in the form required by Rule 36;

and, insofar as this Court is aware, has still not done so, despite knowing that failure to do so

may subject him to summary judgment.

       The Court does not believe that Rule 36 or subsequent caselaw interpreting the same

allows the Court to pick and choose which admissions will be withdrawn and which will be

enforced when Defendant has not moved to withdraw any admissions. Because Defendant has

not requested that only certain admissions be withdrawn, the Court must either withdraw all his

admissions or none of them. The plain language of Rule 36 requires the withdrawal be “on

motion” and, as the Magistrate Judge correctly determined, the Court may not withdraw

admissions sua sponte. Defendant’s filings make clear he wants all his admissions withdrawn

but he has never formally moved to do so and has never submitted his responses to the Requests.


                                                 11
    Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 12 of 14. PageID #: 996




       Rule 36 is “intended to facilitate proof at trials by obviating the need to adduce testimony

or documents as to matters that are really not in controversy. Thus, Fed. R. Civ. P. 36(a)(1)(A)

permits requests for admissions as to ‘facts, the application of law to fact, or opinions about

either.’” Petroff-Kline, 557 F.3d at 293, quoting Rule 36.

       On consideration of Defendant’s and Plaintiff’s Objections, the Court agrees with the

Magistrate Judge’s recommendation finding that Defendant admitted the requests for admission

and that these support the elements of Defamation and False Light. The Court will not construe

the statement in his Objection that he overtly asked the Magistrate to withdraw his requests as a

request for withdrawal because the docket demonstrates Lindstedt never moved to withdraw,

despite knowing the consequences for failure to do so, and because Lindstedt has not provided

responses even more than eight months after they were propounded on him.

       Rule 36(b) also requires that the Court consider what prejudice, if any, Plaintiff will face

should the Court grant withdrawal. Again, the prejudice the Court must guard against is that

which “relates to special difficulties a party may face caused by a sudden need to obtain

evidence upon withdrawal or amendment of an admission.” Kerry Steel, 106 F.3d at 154. The

Magistrate Judge found Plaintiff would be prejudiced by the continued scandalous and insulting

filings of Defendant and by the needless prolonging of the litigation. In his Objection, Plaintiff

argues against withdrawal, contending that not only would he suffer the prejudice described by

the Magistrate Judge, but would also have to present his claims in the absence of any discovery

from Defendant, who failed to provide him discovery as requested and continues to submit

slanderous filings at every opportunity. Moreover, Plaintiff asserts that expert witnesses have

declined to testify on his behalf for fear of Defendant.


                                                 12
    Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 13 of 14. PageID #: 997




       The Court finds that much of the purported prejudice Plaintiff complains of is not the sort

that would militate against withdrawal. Continued slanderous filings by Defendant do not relate

to the special difficulties Plaintiff will face with the sudden need to obtain evidence. However,

the fact that Defendant failed to provide evidence during discovery and has issued many

threatening responses in his Court filings is particularly troubling to the Court and has clearly

prejudiced Plaintiff’s ability to marshal evidence in his case.

       Based upon Defendant’s continued scandalous, scurrilous and vitriol-laced filings, the

Court will not show him the leniency usually afforded pro se litigants. Holding him to the

standards of practice required of counsel, the Court will not tolerate Defendant’s language in his

filings and his misuse of the judicial process. Nor will the Court search the record to find that

any of his filings constitute a request to withdraw the admissions.

       By Rule, the admissions are deemed admitted and these admissions conclusively support

Plaintiff’s claims for Defamation and False Light as found by the Magistrate Judge. “Rule 36(a)

allows a party to request an admission even where the request seeks admission of ‘ultimate facts'

or ‘is dispositive of the entire case.’” Turk v. Citimortgage, No. 05–70386, 2005 WL 2090888,

at *3 (E.D.Mich.2005) (citing Campbell v. Spectrum Automation Co., 601 F.2d 246, 253 (6th

Cir.1979)). “Thus matters deemed admitted can serve as a basis for the granting of a motion for

summary judgment.” Id. (citing Fed. R. Civ. P. 56(c); First Nat'l Bank Co. of Clinton, Ill. v. Ins.

Co. of N. Am., 606 F.2d 760, 766 (7th Cir.1979); Dukes v. South Carolina Ins. Co., 770 F.2d

545, 548–49 (5th Cir.1985)). Rule 56 itself allows the use of admissions as a basis for granting

summary judgment wherein it reads:

       Supporting Factual Positions. A party asserting that a fact cannot be or is
       genuinely disputed must support the assertion by:

                                                 13
    Case: 1:19-cv-02589-CAB Doc #: 92 Filed: 03/29/21 14 of 14. PageID #: 998




       (A) citing to particular parts of materials in the record, including depositions,
       documents, electronically stored information, affidavits or declarations,
       stipulations (including those made for purposes of the motion only), admissions,
       interrogatory answers, or other materials.

See also Jasar Recycling, Inc. v. Major Max Mgmt. Corp., No. 4:08CV2830, 2010 WL 395212,

at *3 (N.D. Ohio Jan. 22, 2010) (holding that deemed admissions supported damage amounts

claimed by plaintiff and granting summary judgment on the same.).

       Therefore, because Defendant has not responded to Plaintiff’s Requests for Admission,

nor moved to withdraw them, the Court adopts the Magistrate Judge’s recommendation that they

be deemed admitted; and that these deemed admissions demonstrate there are no genuine issues

of fact and Plaintiff is entitled to summary judgment on his Defamation and False Light claims

against Defendant. Moreover, the Court adopts the Magistrate Judge’s recommendation in the

alternative that Plaintiff be granted summary judgment on these claims in the amount of

$250,000 in compensatory damages and $500,000 in punitive damages against Defendant based

on the same admissions.

       The case shall proceed on Defendant’s remaining claims.

       IT IS SO ORDERED.

       DATE: March 29, 2021

                                     s/Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     Senior United States District Judge




                                               14
